Citation Nr: 1041889	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-06 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a burn scar of the 
right foot.

2.  Entitlement to service connection for hypothyroidism.

3. Entitlement to service connection for a lumbar spine 
disability.

4.  Entitlement to service connection for a peripheral vascular 
arterial disease (arterial disease).

5.  Entitlement to service connection for residuals of cerebral 
vascular accident (stroke).  

6.  Entitlement to service connection for a renal artery 
stenosis.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T.R. Bodger


INTRODUCTION

The Veteran served on active duty from September 1971 to May 1979 
and from May 1980 to August 1992.  

This matter comes to the Board of Veterans' Appeals (Board) from 
an October 2006 rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In September 2001, the Veteran testified before the undersigned 
Acting Veterans Law Judge during a travel board hearing.  He also 
testified during a September 2008 formal RO hearing.  Transcripts 
of these proceedings have been associated with the claims file.  

As will be discussed below, the Veteran, through his 
representative, withdrew his service connection claims for a burn 
scar of the right foot and hypothyroidism during his Board 
hearing.  

The issues of service connection for a lumbar spine disability, 
arterial disease, stroke, and renal arterial stenosis are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  Prior to the promulgation of a decision on appeal, the 
Veteran withdrew his appeal for service connection for a burn 
scar of the right foot on the record during a travel board 
hearing before the Board.

2.  Prior to promulgation of a decision on appeal, the Veteran 
withdrew his appeal for service connection for hypothyroidism on 
the record during a travel board hearing before the Board.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for 
service connection for a burn scar of the right foot have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of a substantive appeal for 
service connection for hypothyroidism have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Withdrawn Issues

A substantive appeal may be withdrawn in writing or on the record 
at a hearing at any time before the Board promulgates a decision.  
Withdrawal may be made by the Veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2010).

During the September 2010 Board hearing, the Veteran indicated 
that he wished to withdraw his appeals for service connection for 
a burn scar of the right foot and hypothyroidism.  Because the 
Veteran has clearly indicated his wish to withdraw the appeals 
for service connection for these claims, there remain no 
allegations of errors of fact or law for appellate consideration 
as to these issues.  See 38 C.F.R. 
§ 20.204 (2010).  Under 38 U.S.C.A. § 7105, the Board may dismiss 
any appeal which fails to allege specific error of fact or law in 
the determination being appealed.  Accordingly, the Board does 
not have jurisdiction to review these appeals and they are 
dismissed.  


ORDER

Entitlement to service connection for a burn scar of the right 
foot is dismissed.
 
Entitlement to service connection for hypothyroidism is 
dismissed.  


REMAND

The Board finds that the Veteran should be provided an updated 
notice letter.  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate the 
claim and it must assist the claimant by making reasonable 
efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.159(b) (2010); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The notice required must 
be provided to the claimant before the initial unfavorable 
decision on a claim for VA benefits, and it must (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004). 
 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  

Prior to adjudication, a March 2005 letter satisfied the second 
and third elements of the notification requirements.  See 
Quartuccio, 16 Vet. App. at 187.   However, the first element of 
the notice requirements as to claims on a secondary basis was not 
satisfied.  Id.; Dingess, 19 Vet. App. 473.  As such, on remand, 
an updated notification letter should be sent to the Veteran.  

During this appeal, the Veteran has alleged that his arterial 
disease, residuals of a stroke, and renal artery stenosis are 
related to service, or in the alternative secondary to each 
other.  With respect to his arterial disease, he has provided 
that he suffered claudication symptoms, to include numbness, 
tingling, and pain of his lower extremities both during and after 
service.  

The Veteran's service treatment records for his second period of 
service indicate that he made numerous complaints of leg and foot 
pain.  Specifically, in September 1982, the Veteran injured his 
left ankle and was diagnosed with ankle strain.  In April 1985, 
the Veteran complained of left foot pain every time he ran, 
indicating that his left foot would swell.  He was diagnosed with 
chronic ligament problems.  During his April 1992 retirement 
examination, the Veteran's lower extremities were found to be 
normal although the doctor acknowledged the Veteran's chronic 
pain and numbness in his left calf after exercise.  The examiner 
recommended that the Veteran seek treatment for his leg problem.  
In the April 1992 Report of Medical History, the Veteran provided 
that he experienced cramping in his legs.  The examiner provided 
that the Veteran had a torn tendon in his right leg and provided 
that his lower leg goes number after walking approximately 100 
yards.  The examiner noted that the Veteran had chronic right leg 
pain with an unknown cause.  

In this case, the Veteran was afforded VA examinations in 
September 2006 and January 2008 to obtain opinions as to whether 
his arterial disease was related to service.  To that end, when 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that both VA examinations are inadequate.  During 
the September 2006 examination, the examiner noted that the 
Veteran complained of experiencing claudication (blockage) 
symptoms in military.  On examination, the Veteran's pedal pulse 
was diminished bilaterally with no foot or leg ulcers.  His toes 
were not cold.  The examiner diagnosed the Veteran with moderate 
to severe arterial disease.  Unfortunately, the examiner was not 
asked to proffer an opinion as to the etiology of the arterial 
disease and none was given.  

The Veteran submitted to a second VA examination in January 2008 
where the examiner indicated that the Veteran's arterial disease 
had its onset in May 2005 after he was evaluated for leg pain and 
diagnosed with renal arterial stenosis at the Louisiana Heart 
Hospital.  The examiner indicated that the Veteran's arterial 
disease was stable.  After reviewing the Veteran's service 
treatment records, the examiner was asked to proffer an opinion 
as to whether the Veteran's arterial disease is due to or a 
result of a service-connected injury to his leg (torn ligament in 
service, after a cast was removed had numbness, poor circulation 
and pain).  The examiner reviewed the claims file and indicated 
that there were no medical records for a service connected torn 
ligament found.  However, she then pointed to the April 1992 
retirement examination report which indicated that the Veteran 
had a torn tendon of the right lower leg which goes numb after 
walking about 100 yards.  The examiner opined that the Veteran's 
arterial disease was not caused by or the result of a service-
connected injury to his leg.  She indicated that the earliest 
diagnosis of arterial disease was in 2005 when diagnosed with 
renal artery stenosis.  The examiner reasoned that tendons are in 
the skeletal system and arterial disease is the vessel of the 
body.  They do no connect, but instead run side by side.  The 
examiner did not offer an opinion as to whether the Veteran's 
arterial disease was directly caused or related to service.  

Further, the examiner also made no mention of the Veteran's in-
service complaints of leg and foot pain and numbness or his 
continued complaints of numbness, tingling, and pain after 
service separation.  The Veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain in 
service and receiving in-service treatment.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is also 
competent to report what comes to him through his senses; 
symptomatology which is observable and identifiable by lay people 
represented competent evidence, such as varicose veins which 
"may be diagnosed by their unique and readily identifiable 
features."  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also 
Layno v. Brown, 6 Vet. App. 465 (1994).  Under section 1154(a), 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when: a layperson is competent to 
identify the medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony describing 
symptoms at the time supports a later diagnosis by a medical 
professional.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007). 

Thus, the Veteran is competent to report his continuity of 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 496 
(1997).   The Board has no reason to doubt the Veteran's 
assertions that he has experienced leg and foot pain continuously 
both during and after his military service.  See Layno, 6 Vet. 
App. at 469.  As such, a VA examination is also needed to obtain 
an opinion on the Veteran's competent reports of his continuity 
of symptomatology and whether they are related to service.

With respect to the residuals of a stroke and renal artery 
stenosis, the Veteran was afforded a VA examination in September 
2006 to assess his stroke and renal stenosis.  While the VA 
examiner noted that Veteran's diagnoses of renal artery stenosis 
and the residuals of his stroke, to include right-sided numbness, 
he did not proffer an opinion as to the cause or etiology of the 
Veteran's renal artery stenosis or stroke.  As such, the 
examination is inadequate and the Veteran should be afforded 
another VA examination to assess whether these disorders were 
caused or related to service and/or whether they are related to 
his arterial disease. Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).   

Additionally, the record, to include recently associated private 
medical records from Dr. J.H., indicates that the Veteran has 
suffered from symptoms of tingling, numbness, and pain of the 
lower extremities.  It is unclear whether these symptoms are 
attributed to his arterial disease and/or residuals of a stroke.  
As such, it would be helpful for the examiner to provide an 
opinion as to whether these symptoms are related to his arterial 
disease or his residuals of a stroke.  

With respect to his lumbar spine claim, the Veteran also contends 
that he started experiencing low back pain during his first 
period of service.  During his Board hearing, he submitted a 
previously unavailable radiographic report dated in November 1971 
which provides that the Veteran had mild stenosis of the lumbar 
back with concavity to the right secondary to muscle spasm.  This 
x-ray report was not available to any examiner as it was 
submitted to the Board during the September 2010 Board hearing.  

The Veteran was also afforded a VA examination in September 2006 
to assess his lumbar spine disability.  The examiner noted that 
the Veteran complained of midline lumbar pain occurring with 
walking and resolved with rest.  The examiner diagnosed the 
Veteran with intermittent low back pain and indicated that x-ray 
reports showed degenerative joint disease.  The examiner did not 
proffer an opinion as to whether the Veteran's lumbar spine 
disability was caused or related to service.  As such, the 
examination is inadequate as no opinion was given.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based upon the 
foregoing, the Board finds that the Veteran should be scheduled 
for another VA examination to determine whether his lumbar spine 
disability was caused or aggravated by service.  

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a corrective VCAA notice 
letter, with respect to his service 
connection claims.  This letter should 
provide the claimant with notice of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating, or is necessary to 
substantiate, each of the five elements of 
the claim, including notice of what is 
required to establish a secondary service 
connection claim and that a disability 
rating and an effective date for the award 
of benefits will be assigned if service 
connection is awarded.  See Quartuccio, 16 
Vet. App. 183, 187 (2002); Dingess, 19 
Vet. App. 473 (2006) 

2.	Schedule the Veteran for an appropriate VA 
examination to determine the nature, 
extent, and etiology of his arterial 
disease, residuals of a stroke, and renal 
artery stenosis.  The claims folder must 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination, to include the recently 
associated medical records and private 
September 2010 medical opinion from Dr. 
J.H.  The examination report must reflect 
that such a review was done.  All 
indicated studies or testing should be 
conducted.  All pertinent pathology should 
be noted in the examination report.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not, i.e., a 50 percent probability or 
greater, that the Veteran's arterial 
disease, residuals of a stroke, and renal 
artery stenosis had their onset in service 
or are otherwise related to active duty.  

The examiner should also determine whether 
it is at least as likely as not that his 
residuals of a stroke and renal artery 
stenosis are related to his arterial 
disease, or if any of these claimed 
disabilities are related to the other.  If 
any of the claimed disabilities aggravated 
(i.e., permanently worsened) another, the 
examiner should identify the percentage of 
disability which is attributable to the 
aggravation, if possible.  

It would also be helpful if the examiner 
opined whether the Veteran's symptoms, to 
include pain, numbness, and tingling, are 
related to his arterial disease and/or his 
residuals of a stroke.  In answering this 
question, the examiner should consider, 
and discuss in the examination report the 
Veteran's statements regarding the nature 
and extent of his pain, tingling, and 
numbness in the lower extremities both 
during and after service.  

A complete rationale must be provided for 
all opinions rendered and all 
contradictory evidence must be discussed.  

3.	The RO should also schedule the Veteran 
for an examination to determine the 
nature, extent, and etiology of his lumbar 
spine disability.  The claims folder must 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
must reflect that such a review was done.  
All indicated studies or testing should be 
conducted.  All pertinent pathology should 
be noted in the examination report.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not, i.e., a 50 percent probability or 
greater, that the Veteran's lumbar spine 
disability had its onset in service or is 
otherwise related to active duty.  In 
answering this question, the examiner 
should consider, and discuss in the 
examination report, the Veteran's 
statements regarding the nature and extent 
of his low back pain during his first 
period of service, to include the November 
1971 service treatment record, which 
indicated mild stenosis of the lumbar 
spine with concavity to the right 
secondary to muscle spasm.

A complete rationale must be provided for 
all opinions rendered and all 
contradictory evidence must be discussed.  

4.	The RO must notify the Veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2010).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.
   
5.	The RO should then readjudicate the 
service connection claims.  If these 
issues remain denied, a supplemental 
statement of the case should be issued to 
the Veteran and his representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, these 
claims should be returned to this Board 
for further appellate review, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


